134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ruben RAMIREZ-DEDIOS, Defendant-Appellant.
No. 96-50231.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Ruben Ramirez-De Dios appeals his conviction and sentence, after a guilty plea, for being a deported alien found in the United States, in violation of 8 U.S.C. §§ 1326(a) and (b)(2).  Ramirez's counsel has moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).  The parties have also submitted supplemental briefs pursuant to this court's order.


3
Because our independent review of the record discloses no issues for review, counsel's motion to withdraw is granted and the district court's judgment is


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3